DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-7 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  

Each element or step of claim 1 should be separated by a line indentation. See MPEP R-1.75.

In claim, the limitation “wherein the connection end the connected end are corresponding magnet and metal or magnet and magnet structures” should read “wherein the connection end and the connected end are corresponding magnet and metal or magnet and magnet structures”.

Appropriate correction is required.

Claim(s) 1-7 is/are objected to for their dependency on an objected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericksen (US 9733681 B2).

Regarding claim 1:
Ericksen discloses a knockdown water-cooling module latch device structure (formed by #3 & 6, Fig. 4-5) assembled and connected with a water-cooling module #14 (col. 12, L 26-31), the knockdown water-cooling module latch device structure comprising a latch device assembly having multiple latch members (members #3 & #6), the multiple latch members being correspondingly assembled and connected with each other around the water-cooling module (Fig. 4-5), whereby the water-cooling module is framed in the latch device assembly.

Regarding claim 2:
Ericksen further discloses wherein each of the multiple latch members is formed with a connection end and a connected end, the connection end and the connected ends being respectively positioned at two ends of each latch member, the connection end of each latch member being assembled and connected with the corresponding connected end of the other latch member (Fig. 4-5).

Regarding claim 3:
Ericksen further discloses wherein the connection end and the connected end are recessed/raised structures or raised/recessed structures in adaptation to each other (see Fig. 4-5; col. 12, L 17-20).

Regarding claim 6:
Ericksen further discloses wherein the water-cooling module is a water-cooling plate or a water block (Fig. 4-5; col. 12, L 26-31).

Regarding claim 7:
Ericksen further discloses wherein the connection end and the connected end are assembled and connected with each other by means of splice, lap joint, engagement, insertion, screwing, hook-and-loop fasteners or any combination thereof (see Fig. 4-5; col. 12, L 17-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen (US 9733681 B2) in view of Jasmin (US 7300170 B2).

Regarding claim 4:
Ericksen discloses all the limitations, except for wherein the connection end and the connected end are corresponding magnet and metal or magnet and magnet structures.

Nonetheless, Ericksen discloses that the connection end and the connected end are secured by a tenons and mortises (see Fig. 4-5; col. 12, L 17-20).

In the field of element connections, Jasmin teaches that magnet and metal or magnet and magnet structures are well known alternative mechanisms of connecting structures together (see at least col. 3, L 27-37).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ericksen with the connection end and the connected end being magnet and metal or magnet and magnet structures as taught by Jasmin.

One of ordinary skills would have recognized that doing so would have facilitated access to the cooling water block and the electronic device being cooled for purpose of servicing and repairs (no tools for connection and disconnection of the latch device); thereby, improving the user friendliness of the device.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericksen (US 9733681 B2).

Regarding claim 5:
Ericksen further discloses wherein the multiple latch members are plate bodies (see Fig. 4-5: #3 & #6 have a flat profile in part, especially at portions in contact with the cooling water module),

Ericksen does not specifically disclose wherein the plate bodies made of metal material, the metal material being selected from a group consisting of aluminum, copper, iron, stainless steel, titanium and any combination thereof, the multiple latch members being made of the same metal material or different metal materials.

However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.04; In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ericksen with the plate bodies made of claimed metal material above.

One of ordinary skills would have recognized that doing so would have facilitated manufacturing of the device; especially since the listed materials above are relatively cheap and easily accessible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Campbell (US 7420808 B2) discloses a latch device for electronics cooling blocks.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763